 1   WO
 2                                    NOT FOR PUBLICATION
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                          No. CV-18-08176-PCT-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Tate’s Auto Center of Winslow
     Incorporation, et al.,
13
                    Defendants.
14
15          Before the Court is the FTC’s Summary of Discovery Dispute (Doc. 58), in which
16   the FTC represents that Defendants refused to participate in the drafting of the Summary
17   of Discovery Dispute. In the Telephonic Discovery Dispute Hearing held on February 14,
18   2019, the Court ordered the Defendants to search all of computers for prior advertisements
19   and to reach out to their advertisement vendors to inquiry as to whether they had any
20   advertisement records.       In the current discovery dispute, the FTC represents that
21   Defendants have failed to confirm that they have searched their records or that they have
22   reached out to their advertisement vendors. (Id. at 2). Additionally, the FTC claims that
23   Defendants have indicated they are not currently preserving their advertisement. (Id.)
24          Thus, the FTC is requesting that the Court order Defendants to: (1) detail their
25   internal and external efforts to retrieve advertisements from January 2013 through July 31,
26   2018; (2) identify all media outlets (e.g., newspaper, television, radio, and internet) where
27   they have placed advertisements from January 2013 through July 31, 2018; and (3) confirm
28   that, going forward, all of their advertisements are being preserved. (Id.) To date,
 1   Defendants have not filed a response to the FTC’s Summary of Discovery Dispute.
 2          Accordingly,
 3          IT IS ORDERED that Defendant show cause in writing on or before Friday,
 4   April 5, 2019, at 9:00 a.m. why the Court should not order Defendants to: (1) detail their
 5   internal and external efforts to retrieve advertisements from January 2013 through July 31,
 6   2018; (2) identify all media outlets (e.g., newspaper, television, radio, and internet) where
 7   they have placed advertisements from January 2013 through July 31, 2018; and (3) confirm
 8   that, going forward, all of their advertisements are being preserved.
 9          Dated this 3rd day of April, 2019.
10
11
12                                                Honorable Diane J. Humetewa
13                                                United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
